DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-2, 4, 6-14, 16-24, is/are filed on 7/14/2021 are currently pending. Claim(s) 1-2, 4, 6-14, 16-24 is/are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/9/2021 has been entered.
Allowable Subject Matter
Claim(s) 9-10, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4, 6-8, 12, 16-21 and 24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nguyen (US 20040238437 A1).

    PNG
    media_image1.png
    790
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    433
    594
    media_image2.png
    Greyscale




Regarding claim 2, Nguyen teaches a central support (38) extending axially between the plurality of side supports of the filter support element, wherein the spacing member connects the plurality of side supports and the central support (note the central support is not required to be placed centrally between the elements, merely named central support).
  	Regarding claim 4, Nguyen teaches wherein the axially spaced apart spacing elements of the filter support element are evenly spaced apart (fig. 1).  
Regarding claim 6, Nguyen teaches wherein each one of the plurality of arms comprises a curved tip to engage with the corresponding one of the plurality of side supports (curved tips of 50).  
Regarding claim 7, Nguyen teaches wherein a recessed region (53) is defined between each adjacent pair of the plurality of arms.  
Regarding claim 8, Nguyen teaches wherein each one of the plurality of spacing elements comprises a central aperture (middle opening formed by walls 41).  
Regarding claim 12, Nguyen teaches each one of the plurality of spacing elements comprises five arms or six arms (fig. 4).  
Regarding claim 16, Nguyen teaches each one of the plurality of spacing elements comprises a star shape having between four and ten vertices (note star shaped is very broad; the figures above show star like shape having multiple vertices formed by the arms, fig. 4).  

Regarding claim 18, Nguyen teaches the plurality of spacing elements are positioned at longitudinally spaced-apart intervals connecting adjacent ones of the longitudinally extending side supports (figs. 1 and 4).  
Regarding claim 19, Nguyen teaches the planar side supports comprise a plurality of apertures formed therethrough (the space provided between two stacked discs 36 forms a space between 44 i.e. an aperture; aperture is being interpreted as a gap).  
Regarding claim 20, Nguyen teaches the planar side supports comprise a tangentially protruding fin extending longitudinally along an outer edge thereof (44 is understood to be a fin, fig. 4).  
Regarding claim 21, Nguyen teaches an apparatus for carrying out filtration of white liquor as part of a kraft pulping process, for washing lime mud as part of a kraft pulping process, or for clarifying green liquor as part of a kraft pulping process, the apparatus comprising a pressure filter as defined in claim 24 (intended use; refer MPEP 2114).  
Regarding claim 24, Nguyen teaches A pressure filter (10) for separating a solid from a liquid comprising: a plurality of filtering elements (filter media comprises pleats – each pleat referred to as a filtering element) supported by a retaining plate (14) within a filtration zone (top area/zone of the filter) of the pressure filter for separating the solid from the liquid; and a settling zone  (bottom area of the filter i.e. bottom of the housing) positioned below the plurality of filtering elements for collecting the solid separated from the liquid by the plurality of filtering elements; each one of the plurality of filtering elements comprising a filter support element as defined in claim 1.
Claim(s) 1-2, 4, 6-8, 17-21 and 24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Crawford (US 20100000922 A1).

    PNG
    media_image3.png
    620
    506
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    435
    678
    media_image4.png
    Greyscale


Regarding claim 1, Crawford teaches a filter support element comprising: a plurality of side supports (70) defining a filter support surface;  and a spacing member (68) connecting the plurality of side supports the spacing member comprising a plurality of axially spaced apart spacing elements (62); each one of the plurality of axially spaced apart spacing elements (63) comprising a plurality of arms (62); each one of the plurality of arms being configured to engage with a corresponding one of the plurality of side supports (figs. 5-8) [0026-34].  
 	Regarding claim 4, Crawford teaches wherein the axially spaced apart spacing elements of the filter support element are evenly spaced apart (fig. 4).  
Regarding claim 6, Crawford teaches wherein each one of the plurality of arms comprises a curved tip to engage with the corresponding one of the plurality of side supports (curved tips of 62).  
Regarding claim 7, Crawford teaches wherein a recessed region (recess or gap region between 70s) is defined between each adjacent pair of the plurality of arms.  
Regarding claim 8, Crawford teaches wherein each one of the plurality of spacing elements comprises a central aperture (aperture formed by the circular member 72).  
Regarding claim 17, Crawford teaches side supports comprise planar longitudinally extending side supports (fig. 7).  
Crawford teaches the plurality of spacing elements are positioned at longitudinally spaced-apart intervals connecting adjacent ones of the longitudinally extending side supports (figs. 5 and 7).  
Regarding claim 19, Crawford teaches the planar side supports comprise a plurality of apertures formed therethrough (the space provided between 70).  
Regarding claim 20, Crawford teaches the planar side supports comprise a tangentially protruding fin extending longitudinally along an outer edge thereof (70 is understood to be a fin and is protruding, fig. 7).  
Regarding claim 21, Crawford teaches an apparatus for carrying out filtration of white liquor as part of a kraft pulping process, for washing lime mud as part of a kraft pulping process, or for clarifying green liquor as part of a kraft pulping process, the apparatus comprising a pressure filter as defined in claim 24 (intended use; refer MPEP 2114).  
Regarding claim 24, Crawford teaches A pressure filter (10’) for separating a solid from a liquid comprising: a plurality of filtering elements (filter media comprises pleats – each pleat referred to as a filtering element [0002]) supported by a retaining plate (plate securing top of 28) within a filtration zone (top area/zone of the filter) of the pressure filter for separating the solid from the liquid; and a settling zone  (bottom area of the filter i.e. bottom of the housing) positioned below the plurality of filtering elements for collecting the solid separated from the liquid by the plurality of filtering elements; each one of the plurality of filtering elements comprising a filter support element as defined in claim 1.


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 23 is/are rejected under 35 U.S.C. 103 as obvious over Nguyen.
Regarding claim 11, Nguyen does not teach the filter support element comprises five or six side supports.  However such modification would have been mere duplication of part to provide strength and rigidity to the support. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 23, Nguyen teaches a central support (38) extending axially between the plurality of side supports of the filter support element, wherein the spacing member connects the plurality of side supports and the central support, and wherein the central aperture of each one of the plurality of spacing elements is configured to engage with the central support (note the central support is not required to be placed centrally between the elements, merely named central support).
Claim(s) 11, 12, 23 is/are rejected under 35 U.S.C. 103 as obvious over Crawford.
Regarding claim 11, Crawford does not teach the filter support element comprises five or six side supports.  However such modification would have been mere duplication of part to provide strength and rigidity to the support. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, Crawford does not teach each one of the plurality of spacing elements comprises five arms or six arms.  However such modification would have been mere duplication of part to provide strength and rigidity to the support. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Crawford does not teach each one of the plurality of spacing elements comprises a star shape having between four and ten vertices. However such modification would have been mere duplication of part to provide strength and rigidity to the support. It has been held that mere Regis Paper Co. v. Bemis Co., 193 USPQ 8.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
***
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777